Citation Nr: 9932672	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for idiopathic hypertrophic 
subaortic stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
February 1995.

This appeal arises from a decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent evidence of record does not show that 
idiopathic hypertrophic subaortic stenosis clearly pre-
existed the veteran's military service.

3.  The competent and probative evidence of record shows that 
idiopathic hypertrophic subaortic stenosis was first 
diagnosed approximately one year after the veteran's 
discharge from military service; such evidence does not show 
that idiopathic hypertrophic subaortic stenosis had its onset 
during military service or, if present during service, 
underwent any demonstrable increase in severity during that 
time, or that it is otherwise related to service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
idiopathic hypertrophic subaortic stenosis.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that the report 
of the examination for entrance dated in July 1992 was 
negative for a history or findings of idiopathic hypertrophic 
subaortic stenosis.  December 1992 and March 1994 treatment 
records noted a regular rate and rhythm and no murmur. A 
cardiovascular evaluation in September 1994 found that a 
regular rate and rhythm, normal S1/S2 and no S3 or S4 murmur.  
When the veteran was examined in November 1994 his heart was 
unremarkable and within normal limits on S1 and S2.  

A Medical Evaluation Board (MEB) report states that the 
veteran had had multiple episodes of difficulty breathing and 
inhalers were prescribed with minimal relief.  Asthma was 
diagnosed and he was treated with multiple inhalational 
agents.  The diagnosis was bronchial asthma.  The MEB found 
him unfit for retention.  He was placed on the permanent 
disability retired list (PDRL) in February 1995.

An April 1995 VA electrocardiogram (EKG) noted a normal sinus 
rhythm, but evidence of a possible lateral infarct.  The EKG 
was considered to be abnormal.

A November 1995 VA chest X-ray revealed a normal heart.  In 
December 1995 a VA echocardiogram was abnormal and an 
impression of idiopathic hypertrophic subaortic stenosis was 
made.  The veteran submitted a claim for service connection 
for idiopathic hypertrophic subaortic stenosis in January 
1996.  

The veteran had abnormal echocardiograms in June, October and 
November 1996.  A septal myomectomy was performed in October 
1996.  The VA discharge summary dated in November 1996 was 
negative for medical opinions linking the veteran's 
idiopathic hypertrophic subaortic stenosis to his active 
service.  VA treatment notes dated from March 1995 to March 
1996 are also negative for medical opinions linking the 
veteran's idiopathic hypertrophic subaortic stenosis to his 
active service.  

A March 1997 VA medical opinion notes the history of a 
permanent profile in November 1994 based on bronchial asthma 
and disc conditions and that reactive airway disease was 
confirmed and the veteran was discharged in February 1995.  
September and November 1994 cardiac examinations were normal, 
without murmurs.  Almost ten months after his retirement the 
veteran's echocardiogram showed dynamic outflow obstruction.  
In February 1996 a murmur was noted with dynamic behavior 
consistent with idiopathic hypertrophic subaortic stenosis.  

The examiner noted initially that idiopathic hypertrophic 
subaortic stenosis is a congenital heart condition.  He 
stated that the diagnosis of idiopathic hypertrophic 
subaortic stenosis was not suggested during the veteran's 
active service.  He noted that the question of whether the 
veteran's service-connected asthma was linked to his 
idiopathic hypertrophic subaortic stenosis could not be 
answered, and that the course of idiopathic hypertrophic 
subaortic stenosis was extremely variable.  The examiner did 
not believe that military service aggravated the veteran's 
idiopathic hypertrophic subaortic stenosis beyond its normal 
progression and added that the progression of his symptoms 
was not related to military service but was part of the 
natural history of the disease.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The United States Court of Appeals for Veterans Claims held 
in Allen v. Brown, 7 Vet.App. 439 (1995), that where a 
veteran's service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Id. at 448. 

The record is negative for a medical opinion linking the 
veteran's idiopathic hypertrophic subaortic stenosis to his 
active service or a service-connected disability.  The March 
1997 VA medical opinion specifically stated that the 
veteran's idiopathic hypertrophic subaortic stenosis was not 
aggravated during his active service, but was a natural 
progression of the disease.  

Although the veteran asserts that his idiopathic hypertrophic 
subaortic stenosis was caused by active service or by his 
service-connected asthma, he has submitted no medical 
evidence to substantiate his claim.  While the veteran is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Grottviet v. Brown, 5 Vet.App. 91, 93, 
(1993).

Since the veteran has submitted no medical evidence 
supportive of his claim, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for idiopathic hypertrophic 
subaortic stenosis either by aggravation or secondary to his 
service-connected bronchial asthma is well grounded.  
Accordingly, the claim is denied.



ORDER

Entitlement to service connection for idiopathic hypertrophic 
subaortic stenosis is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

